DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-14, 16, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10468388. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application:
16,599,842
U.S. Patent
10,468,388
Differences:
Claims 1, 2, 3, 9,10, 12
Claims 1, 2, 3, 16, 17, 18,19
US patent encompasses the claimed limitation of the instance application.
Claim 6
Claim 11
US patent encompasses the claimed limitation of the instance application.
Claim 7
Claim 4, 14
US patent encompasses the claimed limitation of the instance application.
Claim 8
Claim 5
US patent encompasses the claimed limitation of the instance application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27.  Claim 27 recites the limitation "the light guider" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-14, 16, 17 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (U.S 2014/0367705)
Regarding claim 1. Bibl et al discloses in Fig. 9 and Fig. 13C a display apparatus comprising: 
a substrate (FIG. 9, item 102, i.e. substrate);  
5a pixel-defining layer (item 126, [0047] i.e. the patterned bank layer) disposed above the substrate (item 102) and comprising a first concave portion (See FIG. 13C with respect to FIG. 9, item 128, i.e. bank openings 128; [0047], i.e. patterned bank layer 126, including bank openings; concave portion is where LED 400 are formed) and a second concave portion (FIG. 13C, second concave portion; item 128) spaced apart from each other; 
a first light-emitting diode (FIG. 9, item 400, i.e. LED device) and a second light-emitting diode (FIG. 13C, second LED), which are disposed (Page 4, [0048], i.e. LED devices to be mounted in the openings) in the first concave portion (See FIG. 13C with respect to FIG. 9, item 128, i.e. bank openings 128) and the second concave portion (FIG. 13C, second concave portion; item 128), respectively; and 
a light blocker (FIG. 13C, item 318, i.e. top conductive electrode layers 318; [0081], i.e. top electrode may be opaque, reflective) disposed above the pixel-defining layer (FIG. 9, item 126, i.e. the patterned bank layer), wherein the light blocker exposes a center of the first concave portion and a center of the second concave portion (FIG. 13C, the light block exposes a center of the first and second concave portions);    
10wherein the first light-emitting diode (FIG. 13C, first LED) is disposed adjacent to a first inner side surface of the first concave portion (FIG. 13C, first inner side first concave portion) and the second light-emitting diode (FIG. 13C, second LED) is disposed adjacent to a first inner side surface of the second concave portion (FIG. 13C, first inner side second concave portion), 
wherein the first inner side surface of the first concave portion and the first inner side surface of the second concave portion are adjacent to each other (FIG 13C, first inner sides adjacent each other), and 
15wherein the light blocker (FIG. 13C, item 318) simultaneously covers the first light-emitting diode (FIG. 13C, first LED) and the second light-emitting diode (FIG. 13C, second LED).

    PNG
    media_image1.png
    540
    560
    media_image1.png
    Greyscale



Regarding claim 2. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al further discloses wherein the first light-emitting diode is apart from the center of the first concave portion (FIG 13C, item first LED is apart from the center of first concave portion) and the second light-emitting diode is 20apart from the center of the second concave portion (FIG 13C, item second LED is apart from the center of second concave portion).  

Regarding claim 3. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al further discloses further comprising a light guide FIG. 9, item 210, i.e. passivation layer; Page 8, [0070], i.e. the passivation layer 210 covers and spans the quantum well structure 416) filled in the first and second concave portions (FIG 13C, first and second concave portions).

Regarding claim 6. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al further discloses further comprising first electrodes (FIG. 9, item 142) above 5the substrate (FIG. 9, item 102), the first electrodes (FIG. 9, item 142) disposed within the first concave portion and the second concave portion respectively and electrically connected to the first light-emitting diode and the second light-emitting diode respectively ( FIG. 9, item 142 in item 128 in respective concave portions of figure 13A electrically connected to respective LED of FIG. 13A).  

Regarding claim 7. Bibl et al discloses all the limitations of the display apparatus of claim 6 above.
Bibl et al further discloses wherein each of the first light-emitting 10diode and the second light-emitting diode comprises: 
a p-n diode (Page 6, [0059], i.e. a micro p-n diode);
a first contact electrode (FIG. 2C, item 404; Page 6, [0059], i.e. a bottom contact 404) electrically connected to a corresponding first electrode (FIG. 9, item 142) among the first electrodes (FIG. 9, item 142); and 
a second contact electrode (FIG. 2C, item 402) electrically connected to the light blocker (FIG. 9/13A, item 318).  

Regarding claim 8. Bibl et al discloses all the limitations of the display apparatus of claim 7 above.
Bibl et al further discloses wherein a voltage for driving ([0045], i.e. a power supply line 114 to transmit a power signal (Vdd) to the TFTs) the first and second light-emitting diodes (FIG. 9, item 400, i.e. LED device) is applied to the light blocker (FIG. 13B, item 318, i.e. top conductive electrode layers 318).  

Regarding claim 9. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al further discloses the light blocker is overlapped with parts 20of emission regions defined by the first and second concave portions (FIG. 13A, item 318 overlaps parts of emission regions of first and second concave regions item 128),  the light blocker extends to three edges of the first concave portion and three edges of the second concave portion in a plan view (FIG. 13A, item 318 extends to three sides of item 128 of respective first and second concave regions).  

Regarding claim 12. A display apparatus comprising: 
a substrate (FIG. 9, item 102, i.e. substrate); 
first electrodes (FIG. 9, item 142 of respective concave portions of FIG 13C, item 128) disposed above the substrate (item 102), the first electrode space apart from each other (first electrode of respective electrode of respective concave portions of FIG 13C, item 128 are spaced apart from each other);  
10a first light-emitting diode and a second light-emitting diode (FIG. 9, item 400, i.e. LED device; first and second LED of FIG. 13C) disposed above the substrate (item 102) and electrically connected to a corresponding first electrode respectively among the first electrodes ( FIG. 9, item 142 in item 128 in respective concave portions of figure 13A electrically connected to respective LED of FIG. 13C); 
a pixel-defining layer (FIG. 9, item 126, i.e. the patterned bank layer) disposed above the substrate (FIG. 9, item 102, i.e. substrate) and comprising a first concave portion (See FIG. 13A with respect to FIG. 9, item 128, i.e. bank openings 128; [0047], i.e. patterned bank layer 126, including bank openings; concave portion is where LED 400 are formed ) and a second concave portion (FIG. 13A, second concave portion; item 128), the first concave portion defines a first 15emission region in which the first light-emitting diode is disposed and the second concave portion defines a second emission region in which the second light-emitting diode is disposed  (FIG. 13A, item 128 of first and second concave regions define first and second emission regions respectively of the first and second LED); and 
a light blocker (FIG. 13C, item 318, i.e. top conductive electrode layers 318; [0081], i.e. top electrode may be opaque, reflective) disposed above the pixel-defining layer to cover top portions of the first light-emitting diode and the second light-emitting diode (FIG. 13C item 318 cover top portions of first and second LED Item 400 respectively), wherein the light blocker exposes a center of the first concave portion and a center of the second concave portion (FIG. 13C, the light block exposes a center of the first and second concave portions);    
20wherein the first light-emitting diode is disposed adjacent to a first inner side surface of the first concave portion and the second light-emitting diode is disposed adjacent to a first inner side surface of the second concave portion (FIG. 13A, first and second LED are adjacent to first inner side of first and second concave portion respectively), and 
wherein the first inner side surface of the first concave portion and the first inner side surface of the second concave portion are adjacent to each other ((FIG 13C, first inner sides of respective concave portions face each other).  

    PNG
    media_image1.png
    540
    560
    media_image1.png
    Greyscale


Regarding claim 13. Bibl et al discloses all the limitations of the display apparatus of claim 12 above.
Bibl et al further discloses wherein the first light-emitting diode is apart from the center of the first concave portion (FIG 13C, item first LED is apart from a center of first concave portion) and the second light-emitting diode is apart from the center of the second concave portion (FIG 13C, item second LED is apart from a center of second concave portion).  

Regarding claim 514. Bibl et al discloses all the limitations of the display apparatus of claim 12 above.
Bibl et al further discloses further comprising a light guide (FIG. 9, item 210, i.e. passivation layer; Page 8, [0070], i.e. the passivation layer 210 covers and spans the quantum well structure 416) filled in the first and second concave portions (FIG 13A, item 128 of first and second concave portions).  

Regarding claim 16. Bibl et al discloses all the limitations of the display apparatus of claim 12 above.
Bibl et al further discloses wherein each of the first light-emitting diode and the second light-emitting diode comprises: 
a p-n diode ( [0059], i.e. a micro p-n diode);
a first contact electrode (FIG. 2C, item 404; [0059], i.e. a bottom contact 404) electrically connected to the corresponding first electrode (FIG. 9, item 142);   15and 
a second contact electrode (FIG. 2C, item 402; [0059], i.e. a top contact 402) electrically connected to the p-n diode ( [0059], i.e. a micro p-n diode).

Regarding claim 17. Bibl et al discloses all the limitations of the display apparatus of claim 16 above.
Bibl et al further discloses wherein each of the second contact electrodes (FIG. 2C, item 402 of item 400 in FIG 9/13C respectively) of the first light-emitting diode and the second light-emitting diode electrically 20connected to the light blocker (FIG. 9/13A, item 318), 
a voltage for driving (Page 4, [0045], i.e. a power supply line 114 to transmit a power signal (Vdd) to the TFTs) the first and second light-emitting diodes (FIG. 13C, first and second LED) is applied to the light blocker (FIG. 13A, item 318, i.e. top conductive electrode layers 318).

Regarding claim 26. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al further discloses wherein the light blocker does not overlap the center of the first concave portion and the center of the second concave portion in a plan view (FIG. 13C, the light blocker does not overlap the center of the first and second concave portions). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (U.S 2014/0367705) as applied to claim 1 above, and further in view of Orita et al (U.S. 2014/0016661).
Regarding claim 10. Bibl et al discloses all the limitations of the display apparatus of claim 1 above.
Bibl et al discloses at least a first side surface of each of the first and second light-emitting diodes (FIG. 2C, side of item 400 of first and second LED respectively of FIG. 13A)
Bibl et al fails to explicitly disclose further comprising a light blocking layer 25disposed on at least a first side surface of the light-emitting diodes, the light blocking layer comprising an insulating material.
However, Orita et al teaches a light blocking layer (FIG. 1B, item 36) on at least a first side surface (FIG. 1B, item 31) of the light-emitting diode (FIG. 1B, item 1), the light blocking layer comprising an insulating material ([0055], i.e. second protective film 36 having reflectance is formed as an end-facet reflecting film on a rear end facet 31 configured to reflect the guided light back to the optical waveguide). 
  It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a display apparatus as disclosed in Bibl et al with the light blocking layer comprising an insulating material disposed directly on at least a first side surface of the light-emitting diode such as second protective film having reflectance formed as an end-facet reflecting film on a rear end facet configured to reflect the guided light back to the optical waveguide as disclosed by Orita et al. 
In addition, applicant has not disclosed any insulating material that does not read on the prior art of records protection film formed as an end facet reflecting film under broadest reasonable interpretation.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The use of second protective film having reflectance formed as an end-facet reflecting film on a rear end facet configured to reflect the guided light back to the optical waveguide in Orita et al provides for having the semiconductor light-emitting element and the light-emitting device, wherein both spontaneous emission light and stimulated emission light can be used, having power conversion efficiency as wall-plug efficiency will be improved (Orita et al, [0067]).

Regarding claim 11. Bibl et al in view of Orita et al discloses all the limitation of the display apparatus of claim 10 above.
Bibl et al further discloses wherein the first side surface of the first light-emitting diode face the first inner side surface of the first concave portion, the first side surface of the second light-emitting diode face the first inner side surface of the second concave portion (FIG. 13C, the first sided surfaces of respective LED face first inner side surface of respective concave portions).  

    PNG
    media_image2.png
    535
    549
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Regarding 102 rejection of claim 1 and 12.  Applicant argues:
In contrast and in accordance with the present application, as specifically recited in claim 1 and shown at least at FIGS. 11 and 12, the claimed display apparatus comprises a light blocker 530 disposed above the pixel-defining layer 400, wherein the light blocker 530 exposes a center of the first concave portion and a center of the second concave portion. 
Therefore, Bibl does not disclose, teach or suggest "a light blocker disposed above the pixel-defining layer, wherein the light blocker exposes a center of the first concave portion and a center of the second concave portion" as in independent claim 1 and as similarly recited in independent claim 12. As a result, Bibl does not disclose all of the claimed elements arranged as in claims 1 and 12. 

Applicant is arguing that Bibl et al does not disclose wherein the light block exposes a center of the first concave portion and a center of the second concave portion.
However, as cited in the rejection above, Bibl et al discloses wherein the light block exposes a center of the first concave portion and a center of the second concave portion.
Applicant’s arguments are not persuasive.

	Regarding claims 10 and 11.  Applicant argues:
Claims 10-11 stand rejected under 35 U.S.C. § 103 as being allegedly 
unpatentable over Bibl in view of Orita, et al. (U.S. Patent Application Publication No. 2014/0016661, hereinafter "Orita"), as stated on pages 15-17 of the Office Action. Specifically, the Examiner states that Bibl teaches all elements of claim 10 except "a lightPage 12 of 14 
Response to Office Action filed: June 8, 2022Reply to Office Action of March 10, 2022blocking layer disposed on at least a first side surface of the light-emitting diodes, the light blocking layer comprising an insulating material," which the Examiner further states is disclosed by Orita, primarily at FIG. 1B. 
Applicant respectfully traverses for at least the following reasons. 
Independent claim 1, from which claims 10-11 depend, is submitted as being allowable for defining over Bibl, as discussed above. Furthermore, it is respectfully submitted that "a light blocking layer disposed on at least a first side surface of the light-emitting diodes, the light blocking layer comprising an insulating material," as allegedly taught by Orita, or any other disclosure of Orita, does not cure the deficiencies of Bibl noted above with respect to claim 1. Thus, Applicant respectfully submits that claims 10-11 of the present application are patentable over the cited references. Accordingly, it is respectfully requested that the rejection of claims 10-11 under 35 U.S.C. § 103 be withdrawn. 

Applicant is arguing that claims 10 and 11 are allowable because applicant states claim 1 is allowable.
However, as cited in the rejection above, claim 1 is rejected.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (U.S. 2015/0333102) discloses a plurality of light emitting devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822